Title: Thomas Eddy to Thomas Jefferson, 16 May 1817
From: Eddy, Thomas
To: Jefferson, Thomas


          
            Respected Friend
            New york 
              5th mo. 16th 1817
          
          The Commissioners to connect the Navigable Waters of Lake Erie and the Hudson River have not yet appointed an Engineer, and it is very difficult to select a person for so important and responsible a situation—The appointment will be a very honorable one, and it is desirable it should be conferred on a Man fully competent, and deserving intire confidence—To direct the manner in which the various parts of the work should be executed, to make contracts with the workmen &c &c requires a combination of talents, industry, and intelligence, that is rarely to be found in an individual—
          I have been long acquainted with the general character of Thomas Moore of Maryland, and it occured to me, that he would answer the views of the Commissioners, but having no personal acquaintance with him, and not being possessed of a sufficient knowledge of his abilities, to justify me in recommending him to the Commissioners, I am induced by the recommendation of my Friend Isaac Briggs, to take the liberty of making application to thee for information.—
          
          Not having the pleasure of an acquaintance, I must confide in thy well known public character, and disposition to aid every improvement interesting to our common country, to excuse the liberty of addressing thee on the above subject, and am with sentiments of great Respect and Esteem
          
            Thy Assured Friend
            Thomas Eddy
          
        